      2:19-cv-00422-RMG               Date Filed 01/31/19   Entry Number 1    Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN

JOAN CAMPBELL
RICHARD CAMPBELL,
for themselves and on behalf of
all others similarly situated
                                                       Case No. ___________
                        Plaintiffs,                    Judge ______________

against
                                                       NOTICE OF REMOVAL
TYCO FIRE PRODUCTS L.P., successor in
interest to THE ANSUL COMPANY,                         JURY TRIAL DEMANDED
CHEMGUARD, INC., and CHEMDESIGN,
INC.,

                        Defendants

TO:       Attorney Charles J. Crueger
          Crueger Dickinson LLC
          4532 N. Oakland Ave.
          Whitefish Bay, WI 53211

          The Honorable Judges of the United
          States District Court for the Eastern
          District of Wisconsin, Green Bay Division
          125 South Jefferson Street
          P.O. Box 22490
          Green Bay, WI 54305-2490

          PLEASE TAKE NOTICE THAT Defendants Tyco Fire Products LP (“Tyco”) and

Chemguard, Inc. (“Chemguard”) by undersigned counsel, hereby remove Case No. 2018-CV-

277 from the Circuit Court for Marinette County, Wisconsin, to the United States District Court

for the Eastern District of Wisconsin, pursuant to 28 U.S.C. §§ 1332, 1446, and 1453. As

grounds for removal, Tyco and Chemguard state as follows:

                                  PRELIMINARY STATEMENT

          1.     This putative class action complaint was filed on December 17, 2018, in

Wisconsin Circuit Court, Marinette County, bearing Case No. 2018-CV-277. In accordance with

                                                   1
      2:19-cv-00422-RMG          Date Filed 01/31/19        Entry Number 1      Page 2 of 9




28 U.S.C. § 1441(a), a copy of all pleadings and other documents served on Tyco and

Chemguard and filed in the Wisconsin Circuit Court, Marinette County, is attached hereto as

Exhibit A. Plaintiffs generally allege:

               (a)     Defendants Tyco, Chemguard, and ChemDesign, Inc. (collectively,

       “Defendants”), designed, manufactured, sold, and/or tested aqueous film-forming foam

       (“AFFF”) or perfluorinated compounds (“PFCs”) used in AFFF that were used for

       research, development, and training purposes at the Ansul Fire Technology Center in

       Marinette, Wisconsin (see Compl. ¶¶ 26, 29, 31, 98); and

               (b)     Defendants’ activities allegedly caused Plaintiffs, their property, and their

       drinking water supply to be exposed to per- and polyfluoroalkyl substances (“PFAS”),

       including PFOS and/or PFOA (see id. ¶¶ 18–19, 131–135, 165, 174, 215).

       2.      Plaintiffs allege causes of action sounding in negligence, trespass, strict liability,

products liability, and private nuisance. Id. ¶¶ 155–217.

       3.      On January 4, 2019, Tyco and Chemguard were served with the initial Summons

and Complaint. Accordingly, pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely

filed. There have been no further proceedings in this action in the Wisconsin Circuit Court,

Marinette County.

       4.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 130(a) and 1441(a)

because the Wisconsin Circuit Court, Marinette County, is located within the Eastern District of

Wisconsin.

       5.      This putative class action is properly removable to federal court under the Class

Action Fairness Act (“CAFA”) because the parties are minimally diverse, the proposed class




                                                 2
      2:19-cv-00422-RMG          Date Filed 01/31/19       Entry Number 1       Page 3 of 9




contains at least 100 members, and the aggregate amount in controversy exceeds $5 million. No

exceptions to CAFA jurisdiction apply.

       6.      Tyco and Chemguard are not required to notify or obtain the consent of any other

defendant in this action in order to remove Plaintiffs’ action as a whole under § 1453(b).

Nevertheless, Defendant ChemDesign, Inc. has represented that it does not object to this

removal.

       7.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiffs and a copy is being filed with the Clerk of the Wisconsin Circuit

Court, Marinette County.

       8.      By filing a Notice of Removal in this matter, Tyco and Chemguard do not waive

the rights of any Defendant to object to service of process, the sufficiency of process, jurisdiction

over the person, or venue, and Tyco and Chemguard specifically reserve the rights of all

Defendants to assert any defenses and/or objections to which they may be entitled.

       9.      Tyco and Chemguard reserve the right to amend or supplement this Notice of

Removal.

       10.     If any question arises as to the propriety of the removal of this action, Tyco and

Chemguard request the opportunity to present a brief and oral argument in support of removal.

                    FEDERAL JURISDICTION EXISTS UNDER CAFA

       11.     CAFA grants district courts original jurisdiction over class actions where there is

minimal diversity, the proposed plaintiff classes contain at least 100 members in the aggregate,

and the amount in controversy exceeds $5 million, exclusive of costs and interest. 28 U.S.C.

§ 1332(d)(2), (d)(5)(B); see Standard Fire Ins. v. Knowles, 568 U.S. 588, 592 (2013).




                                                 3
       2:19-cv-00422-RMG           Date Filed 01/31/19      Entry Number 1        Page 4 of 9




        A.      Minimal Diversity Exists

        12.     Minimal diversity exists for purposes of CAFA where “any member of a class of

plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A).

        13.     Plaintiffs allege that they are “residents of Marinette, Wisconsin” who own the

Wisconsin property where they reside. Compl. ¶ 20. They also allege that they have consumed

contaminated water in Marinette for “years.” Id. ¶ 134. They further assert that the presence of

PFOS and/or PFOA in their water wells will require them to arrange for remediation in the future

to avoid harms to their health and property. Id. ¶ 140(ix). These allegations show that Plaintiffs

are domiciled in Wisconsin (i.e., live there and intend to remain there) and are therefore citizens

of Wisconsin for purposes of diversity jurisdiction. See Dakuras v. Edwards, 312 F.3d 256, 258

(7th Cir. 2002) (“Citizenship for purposes of the diversity jurisdiction is domicile, and domicile

is the place one intends to remain . . . .”).

        14.     Plaintiffs incorrectly state that Tyco is a corporation and that its principal place of

business is in Wisconsin. See Compl. ¶ 24. In fact, Tyco is a limited partnership formed in

Delaware, and its principal place of business is in Pennsylvania. Therefore, it is a citizen of

Delaware and Pennsylvania for purposes of diversity jurisdiction under CAFA. See 28 U.S.C.

§ 1332(d)(10) (“For purposes of this subsection . . . an unincorporated association shall be

deemed to be a citizen of the State where it has its principal place of business and the State under

whose laws it is organized.”).

        15.     Nothing in the Complaint suggests that Plaintiffs are citizens of Delaware or

Pennsylvania.

        16.     Accordingly, minimal diversity exists because Tyco is not a citizen of the same

State as Plaintiffs.



                                                  4
      2:19-cv-00422-RMG         Date Filed 01/31/19      Entry Number 1          Page 5 of 9




       B.     The Proposed Class Contains at Least 100 Members

       17.    Plaintiffs’ “Putative Class represents all those residents of Marinette County who

were exposed to drinking water contaminated with PFOA and PFOS.” Compl. ¶ 19. Plaintiffs

purport to act on behalf of two subclasses: a “Medical Monitoring Class” and a “Property

Damage Class.” Id. ¶ 142.

       18.    Plaintiffs allege that “it is expected that the class members will number in the tens

of thousands.” Id. ¶ 146. Therefore, the proposed class contains at least 100 members.

       C.      The Amount in Controversy Exceeds $5 Million

       19.    For purposes of a notice of removal, the defendant need only make “a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee

Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014). “[T]he claims of the individual class

members shall be aggregated to determine whether the matter in controversy exceeds the sum or

value of $5,000,000, exclusive of interest and costs.” 28 U.S.C. § 1332(d)(6).

       20.    Plaintiffs and the proposed class “seek recovery from all Defendants for injuries,

damages and losses suffered by the Plaintiffs, each of whom [allegedly] suffered injuries [from]

exposure to and consumption of PFC-contaminated water from the municipal and private

drinking water supplies.” Compl. ¶ 136. Specifically, Plaintiffs seek an award of damages on

behalf of themselves and the “tens of thousands” of members of the proposed class sufficient to

establish a medical monitoring protocol for Plaintiffs and the proposed class, as well as damages

for all harmful health impacts allegedly suffered by Plaintiffs and the proposed class due to

PFOS/PFOA exposure. See id. ¶ 146 and Prayer for Relief.

       21.    Plaintiffs also seek an award of general, compensatory, exemplary, consequential,

and nominal damages. See id., Prayer for Relief. Plaintiffs allege that these damages should



                                                5
       2:19-cv-00422-RMG          Date Filed 01/31/19    Entry Number 1       Page 6 of 9




include the “difference between the current value of their property and such value if the harm

had not been done, the cost of repair or restoration, the value of the use of the continuous

trespass, injury to persons, including the need for medical monitoring, and direct, consequential,

and nominal damages flowing from the nuisance and trespass.” See id. ¶¶ 183, 192, 200.

        22.     Additionally, Plaintiffs seek punitive damages and an award of attorney fees. See

id., Prayer for Relief.

        23.     It is readily apparent from the face of the Complaint that an award of damages for

tens of thousands of class members for all alleged harmful health impacts of PFOS/PFOA

exposure and to establish a medical monitoring protocol, plus all other damages that Plaintiffs

seek, would greatly exceed $5 million. Even if the putative class were as small as 10,000

members (seemingly the low end of Plaintiffs’ claimed “tens of thousands”), $5 million would

amount to just $500 per class member. See Back Doctors Ltd. v. Metro. Prop. & Cas. Ins., 637

F.3d 827, 830 (7th Cir. 2011) (explaining that the amount in controversy requirement is satisfied

unless it is “legally impossible” for plaintiff to recover it).     Accordingly, the amount in

controversy exceeds $5 million.

                                         CONCLUSION

        Tyco and Chemguard hereby remove this action from Wisconsin Circuit Court, Marinette

County, bearing Case No. 2018-CV-277, to this Court.

        Respectfully submitted,


                                      LAW FIRM OF CONWAY, OLEJNICZAK & JERRY, S.C.
                                      Attorneys for Defendants, Tyco Fire Products L.P. and
                                      Chemguard, Inc.

                                      By: s/Ryan J. Riebe
                                          George Burnett, State Bar No. 1005964
                                          Ryan J. Riebe, State Bar No. 1101498

                                                6
2:19-cv-00422-RMG   Date Filed 01/31/19   Entry Number 1   Page 7 of 9




                            231 South Adams St.
                            Green Bay, WI 54301
                            P.O. Box 23200
                            Green Bay, WI 54305-3200
                            Telephone: (920) 437-0476
                            Email: gb@lcojlaw.com
                                     rjr@lcojlaw.com




                                 7
      2:19-cv-00422-RMG          Date Filed 01/31/19      Entry Number 1        Page 8 of 9




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF filing system, which will send notification of such filing to all

counsel of record, and I certify that I have caused a true and correct copy of the foregoing to be

served on the following non-CM/ECF participants via first class mail:


               CRUEGER DICKINSON LLC
               Charles J. Crueger, Esq. (SBN: 1029825)
               Erin K. Dickinson, Esq. (SBN: 1036707)
               Krista K. Baisch, Esq. (SBN: 1050272)
               Benjamin A. Kaplan, Esq. (SBN: 1082802)
               4532 N. Oakland Ave.
               Whitefish Bay, WI 53211
               (414) 210-3868
               cjc@cruegerdickinson.com
               ekd@cruegerdickinson.com
               kkb@cruegerdickinson.com
               bak@cruegerdickinson.com

               NAPOLI SHKOLNIK PLLC
               Hunter Shkolnik, Esq. (SBN: 1116121)
               Paul J. Napoli, Esq. (PHV forthcoming)
               Tate J. Kunkle, Esq. (PHV forthcoming)
               Patrick J. Lanciotti, Esq. (PHV forthcoming)
               360 Lexington Ave., 11th Floor
               New York, NY 10017
               (212) 397-1000
               hunter@napolilaw.com
               pnapoli@napolilaw.com
               tkunkle@napolilaw.com
               planciotti@napolilaw.com
               Attorneys for Plaintiffs and Putative Classes

               ChemDesign, Inc.
               2 Stanton Street
               Marinette, WI 54143




                                      (Signature on Page 9)

                                                 8
2:19-cv-00422-RMG   Date Filed 01/31/19    Entry Number 1      Page 9 of 9




                        Dated: January 31, 2019.

                        LAW FIRM OF CONWAY, OLEJNICZAK & JERRY, S.C.

                        By: s/Trisha L. Thill
                            Legal Assistant to Attorney Ryan J. Riebe
                             231 South Adams St.
                             Green Bay, WI 54301
                             P.O. Box 23200
                             Green Bay, WI 54305-3200
                             Telephone: (920) 437-0476
                             Email: trishat@lcojlaw.com




                                  9
